88 U.S. 636 (____)
21 Wall. 636
MOORE
v.
MISSISSIPPI.
Supreme Court of United States.

*637 Mr. P. Phillips, for the plaintiff in error.
Messrs. T.W. Bartley and G.F. Edmonds, contra.
*638 The CHIEF JUSTICE delivered the opinion of the court.
The only error relied upon in the argument here relates to the action of the Circuit Court of the State in sustaining the demurrer to the plea.
We are not required to re-examine the judgment of a State court simply because a Federal question may have been decided. To give us jurisdiction it must appear that such a question "was necessarily involved in the decision."[] The old rule, established by early cases, restricted our inquiries as to the existence and decision of the question "to the face of the record." Previous to the act of 1867,[] it was *639 uniformly held, except as to the State of Louisiana, where a peculiar practice prevails, that we would not look into the opinions of the courts to ascertain what had been decided.[*] Since that act, however, in Murdock v. Memphis,[] we intimated that we might, under some circumstances, examine those opinions, when properly authenticated, as far as might be useful for the purpose of ascertaining that fact, but at the same time were careful to say that, "after all, the record of the case, its pleadings, bills of exceptions, judgments, evidence, in short, its record, whether it be a case in law or equity, must be the chief foundation of inquiry; and while we are not prepared to fix any absolute limit to the sources of inquiry under the new act, we feel quite sure it was not intended to open the scope of it to any loose range of investigation." We are not now called upon to fix this limit. It is sufficient for all the purposes of this case to hold as we do, that if the record shows upon its face that a Federal question was not necessarily involved and does not show that one was raised, we will not go outside of it, to the opinion or elsewhere, to ascertain whether one was in fact decided.
In this case the record shows clearly upon its face that the decision of such a question was not required. The indictment was for selling lottery tickets and keeping a gaming table. The plea, although to the whole indictment, met only part of it. The charge of keeping a gaming table was left entirely unanswered.
A plea to be good as a bar to the whole indictment must meet the whole case. If it does not it will be held bad upon demurrer.
The demurrer to this plea was, therefore, properly sustained upon this ground. Such being the case it is a matter of no consequence to us that the court may have gone further and decided a Federal question. The decision of such a *640 question was not necessarily involved in the determination of the cause.
It follows that this writ of error must be
DISMISSED.
NOTES
[]  Armstrong v. Treasurer of Athens Co., 16 Peters, 282.
[]  Revised Statutes, § 709.
[*]  Gibson v. Chouteau, 8 Wallace, 317; Rector v. Ashley, 6 Id. 142; Williams v. Norris, 12 Wheaton, 117; Railroad Company v. Marshall, 12 Howard, 165; Cousin v. Blanc, 19 Id. 202.
[]  20 Wallace, 633.